Title: Thomas Jefferson to Robert Patterson, 1 October 1809
From: Jefferson, Thomas
To: Patterson, Robert


          Dear Sir  Monticello Octob. 1. 09.
           Mr Lambert does not, in the inclosed letter, say precisely that he meant it as a communication to the Philosophical society, yet from a particular expression in it, I think it was his idea. I send it to you therefore to be made such use of as the you think proper, and of which you are the best judge. I salute you with constant esteem & respect.
          
            Th:
            Jefferson
        